Execution Version


STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (this “Agreement”), dated as of November 9, 2016
by and between Yorkmont Capital Partners, LP, a Texas limited partnership
(“Investor”), and Kingsway Financial Services Inc., an Ontario corporation (the
“Company”).
BACKGROUND
A.
The Company and Investor are executing and delivering this Agreement in reliance
upon the exemption from registration afforded by Section 4(2) of the Securities
Act of 1933, as amended (the “Securities Act”), and Rule 506 of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act.

B.
Investor wishes to purchase, and the Company wishes to sell, upon the terms and
conditions stated in this Agreement, the Common Shares (as defined below) for an
aggregate purchase price of US$4,999,995 (Four Million, Nine Hundred Ninety-Nine
Thousand, Nine Hundred Ninety-Five United States Dollars) (the “Purchase
Price”).

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Investor agree as
follows:
ARTICLE I
DEFINITIONS
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:
“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.
“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in the State of Illinois are authorized or required by law or other
governmental action to close.
“Closing” means the closing of the purchase and sale of the Common Shares
pursuant to Section 2.1.
“Common Shares” means 769,230 shares of Common Stock.
“Common Stock” means the common stock, no par value, of the Company.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Lien” means any lien, charge, claim, security interest, encumbrance, rights of
first refusal, preemptive rights or other restriction.
“Market” means Toronto Stock Exchange and New York Stock Exchange.
“Material Adverse Effect” means any effect that either alone or in combination
with any other effect has, or would reasonably be expected to have, a materially
adverse effect in relation to the condition (financial or otherwise),
properties, assets, liabilities, business, operations, prospects, or results of
operations of the Company and its Subsidiaries, taken as a whole or the ability
of the Company and its Subsidiaries to perform their respective obligations
hereunder or to consummate the Transactions; provided that none of the
following, individually or in the aggregate, shall be taken into account in
determining whether a Material Adverse Effect has occurred: (A) any change in
the United States or foreign economies or securities or financial markets in


DM_US 76891157-3.088627.0010

--------------------------------------------------------------------------------




general that does not have a disproportionate effect on the Company, (B) any
change that generally affects the industry in which the Company operates that
does not have a disproportionate effect on the Company, (C) any change arising
in connection with earthquakes, hostilities, acts of war, sabotage or terrorism
or military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions existing as
of the date hereof, (D) the effect of any change in applicable laws or
accounting rules that does not have a disproportionate effect on the Company,
(E) any change resulting from compliance with terms of this Agreement or the
consummation of the transactions contemplated by this Agreement, or (F) the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document to be performed as of the date of
determination.
“Person” means any natural person, general or limited partnership, corporation,
limited liability company, joint venture, trust, firm, association or other
legal or governmental entity.
“Price Per Share” means $6.50, the price to be paid per share for each Common
Share.
“Registration Rights Agreement” means the Registration Rights Agreement between
the Company and Investor in the Form of Exhibit A.
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.
“SEC Documents” means all reports, schedules, forms, statements and other
documents filed by the Company with the SEC pursuant to the reporting
requirements of the Securities Act or the Exchange Act since January 1, 2015 and
prior to the date of the Closing and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein.
“Shares” means shares of the Company’s Common Stock.
“Subsidiary” of any Person means any other Person (a) of which the first Person
owns directly or indirectly fifty (50) percent or more of the equity interest in
the other Person or (b) of which (or in which) an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50 percent
of the equity interests of which) is directly or indirectly owned or controlled
by the first Person, by such Person with one or more of its Subsidiaries or by
one or more of such Person’s other Subsidiaries or (c) in which the first Person
has the contractual or other power to designate a majority of the board of
directors or other governing body.
“Transactions” means those transactions contemplated by the Transaction
Documents.
“Transaction Documents” means this Agreement and the Registration Rights
Agreement, including the schedules, annexes and exhibits attached hereto and
thereto, and each of the other agreements or instruments entered into or
executed by the parties hereto in connection with the transactions contemplated
by this Agreement.
“Transfer Agent” means Computershare Investor Services Inc., or any successor
transfer agent for the Company.
ARTICLE II
PURCHASE AND SALE
2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing the Company shall issue and sell to Investor, and Investor shall
purchase from the Company, the Common Shares for the Purchase Price. The date
and time of the Closing shall be at 9:00 a.m., Central Time, on the first
Business Day following


DM_US 76891157-3.088627. 0010
2

--------------------------------------------------------------------------------




satisfaction of the conditions set forth in Article V or such other date as is
mutually agreed upon in writing by the Company and the Investor (the “Closing
Date”).
2.2 Closing Deliverables.
(a)
At the Closing, the Company shall deliver or cause to be delivered to Investor
the following:

(i)
the Common Shares via a restricted book entry at the Transfer Agent evidencing
the Common Shares in a segregated account established by the Transfer Agent for
the Investor’s benefit and registered in the name of Investor;

(ii)
the Registration Rights Agreement executed by the Company; and

(iii)
such other documents relating to the transactions contemplated by this Agreement
as Investor or its counsel may reasonably request.

(b)
At the Closing, Investor shall deliver or cause to be delivered to the Company
the following:

(i)
the Purchase Price, by wire transfer to an account designated in writing to such
Investor by the Company for such purpose;

(ii)
the Registration Rights Agreement executed by Investor; and

(iii)
such other documents relating to the transactions contemplated by this Agreement
as the Company or its counsel may reasonably request.

ARTICLE III
REPRESENTATIONS AND WARRANTIES
3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to Investor as follows:


(a)
Organization and Qualification. The Company and each Subsidiary is an entity
duly organized and validly existing, and the Company is in good standing under
the laws of the jurisdiction of its incorporation, with the requisite legal
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company and each Subsidiary is not in violation or
default of any of the provisions of its certificate or articles of formation or
incorporation, bylaws or other organizational or charter documents. The Company
and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect, and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

(b)
Authorization; Enforcement. The Company has the requisite corporate authority to
enter into the Transaction Documents to which it is a party and to consummate
the Transactions contemplated by each of the Transaction Documents to which it
is a party and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of each of the Transaction Documents and the
consummation by it of the transactions contemplated hereby and thereby
including, without limitation, the issuance of the Common Shares, have been duly
authorized by all necessary corporate action on the part of the Company and no
further consent or action is required by the Company, its Board of Directors or
its stockholders. Each of the Transaction Documents has been (or upon delivery
will be) duly executed by the Company and is, or when delivered in accordance
with the terms hereof, will constitute, the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of



DM_US 76891157-3.088627. 0010
3

--------------------------------------------------------------------------------




general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.
(c)
No Conflicts; Consents. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
Transactions do not, and will not, (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, as applicable,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound, or affected, except
to the extent that such conflict, default, termination, amendment, acceleration
or cancellation right would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
any Subsidiary is subject (including, assuming the accuracy of the
representations and warranties of Investor set forth in Section 3.2 hereof,
federal and state or foreign securities laws and regulations and the rules and
regulations of any self-regulatory organization to which the Company or its
securities are subject), or by which any property or asset of the Company or any
Subsidiary is bound or affected, except to the extent that such violation would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor any of its Subsidiaries is
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations at the Closing under or contemplated by the
Transaction Documents, including without limitation the issuance of the Common
Shares, in each case in accordance with the terms hereof or thereof, except for
the following consents, authorizations, orders, filings and registrations, which
filings, listings or applications will be made promptly after execution of the
this Agreement: (w) the filing of a Form D with the SEC and any applicable state
securities authorities, (x) the filing of a Form 8-K with the SEC announcing the
entry into the Transaction Documents and the issuance of the Common Shares,
(y) the acceptance of the terms of the Transactions by the Toronto Stock
Exchange and (z) the listing of the Common Shares on the New York Stock Exchange
and the Toronto Stock Exchange. The Company is not in violation of any term of
or is in default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company, except for possible conflicts, defaults,
terminations or amendments which would not reasonably be expected to have a
Material Adverse Effect. The business of the Company is not being conducted, and
shall not be conducted, in violation of any law, ordinance, regulation of any
governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate would not reasonably be expected to have
a Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the Securities Act or applicable state securities laws and
the rules and regulations of the Market, the Company is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents in accordance with the terms hereof or
thereof. To the Company’s knowledge, neither Market has commenced any delisting
proceedings against the Company.

(d)
The Common Shares. The Common Shares are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens (as defined below),
except for the restrictions on transfer under federal, state and foreign
securities laws.

(e)
SEC Documents; Financial Statements. Except for SEC Documents that have been
“furnished” to the SEC, the Company has filed all SEC Documents on a timely
basis or has received a valid extension of such time



DM_US 76891157-3.088627. 0010
4

--------------------------------------------------------------------------------




of filing and has filed any such SEC Documents prior to the expiration of any
such extension. As of their respective dates, the SEC Documents complied in all
respects with the requirements of the Securities Act and the Exchange Act, as
applicable. None of the SEC Documents, at the time they were filed with the SEC
(or, if amended or superseded by a filing prior to the date of this Agreement,
on the date of such amended or superseded filing), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
Company has delivered or made available to the Investor or its representatives
true, correct and complete copies of the SEC Documents to the extent such
documents are not available on the EDGAR system, if any. As of their respective
filing dates (or, if amended or superseded by a filing prior to the date of this
Agreement, on the date of such amended or superseded filing), the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable generally accepted accounting requirements
and the published rules and regulations of the SEC with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments). The Company has received no notices or correspondence from
the SEC since January 1, 2015. There are no “unresolved” SEC comments. To the
Company’s knowledge, the SEC has not commenced any enforcement proceedings
against the Company.
(f)
Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth in the SEC Documents. Except as disclosed in the SEC
Documents, (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities, (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, (iv) except for
the Registration Rights Agreement dated February 3, 2014 and included as Exhibit
10.2 to the Company’s Form 8-K filed on February 4, 2014, there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of their securities under the Securities Act, (v) there are no
outstanding securities or instruments of the Company which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company, (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities as described in this Agreement and (vii) the Company
does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.

(g)
Absence of Certain Changes. Since January 1, 2015, except as set forth in the
SEC Documents, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company. The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company have any knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy or insolvency proceedings. The Company is
financially solvent and is generally able to pay its debts as they become due.

(h)
Absence of Litigation. Except for litigation in the ordinary course of business
or that would not reasonably be expected to result in a Material Adverse Effect,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body



DM_US 76891157-3.088627. 0010
5

--------------------------------------------------------------------------------




pending or threatened against or affecting the Company, its Subsidiaries or any
of the Company’s officers or directors in their capacities as such.
(i)
Acknowledgment Regarding Investor’s Status. The Company acknowledges and agrees
that the Investor is acting solely in the capacity of arm’s length purchaser
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby. The Company further acknowledges that the Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and any advice given by the Investor or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to the
Investor’s purchase of the Securities. The Company further represents to the
Investor that the Company’s decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives and advisors.

(j)
No Integrated Offering. Neither the Company, nor any of its affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Shares to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Market on which any of the
securities of the Company are listed or designated. The issuance and sale of the
Shares hereunder does not contravene the rules and regulations of the Market.

(k)
Intellectual Property Rights. The Company owns or possesses adequate rights or
licenses to use all material trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct its businesses as now conducted. None of the
Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement. The Company does not have any knowledge of any infringement by
the Company of any material trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others and there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement.

(l)
Environmental Laws. The Company and each of its Subsidiaries (i) are in
compliance in all material respects with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
all material permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance in all material respects with all terms and conditions of any
such permit, license or approval.

(m)
Title. The Company has good and marketable title in fee simple to all real
property owned by it and good and marketable title in all personal property
owned by it that is material to the business of the Company, in each case free
and clear of all liens, encumbrances and defects (“Liens”), except for (i)
mortgage loans used to purchase real property owned by the Company, (ii) Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and (iii) Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company are held by it under
valid, subsisting and enforceable leases with which the Company is in compliance
with



DM_US 76891157-3.088627. 0010
6

--------------------------------------------------------------------------------




such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company.
(n)
Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company is engaged. The Company has not been refused any insurance coverage
sought or applied for in the past 5 years and the Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the financial condition of the Company.

(o)
Regulatory Permits. The Company possesses all certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct its respective business, except where the
failure to possess such certificates, authorizations and permits, as the case
may be, would not reasonably be expected to result in a Material Adverse Effect,
and the Company has not received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.

(p)
Tax Status. The Company has made or filed all federal and state income and all
other material tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.

(q)
Transactions With Affiliates. Since January 1, 2015, except as set forth in the
SEC Documents, to the Company’s knowledge, none of the Company’s stockholders,
officers, directors, or any family member or affiliate of any of the foregoing,
has either directly or indirectly any interest in, or is a party to, any
transaction that would be required to be disclosed as a related party
transaction pursuant to Rule 404 of Regulation S-K promulgated under the
Securities Act.

(r)
Application of Takeover Protections. The Company and its board of directors have
taken or will take all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to the Investor as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Shares and the Investor’s ownership of the Shares.

(s)
Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which was not
otherwise previously disclosed in the SEC Documents. The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company. All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, taken as a
whole, including the disclosure schedules to this Agreement, is true and correct
in all material respects and does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
12 months preceding the date of this Agreement taken as a whole did not as of
their issue date contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary



DM_US 76891157-3.088627. 0010
7

--------------------------------------------------------------------------------




in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading.
(t)
Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(u)
DTC Eligibility. The Company, through the Transfer Agent, currently participates
in the DTC Fast Automated Securities Transfer (FAST) Program and the Common
Stock can be transferred electronically to third parties via the DTC Fast
Automated Securities Transfer (FAST) Program.

(v)
Sarbanes-Oxley. The Company is in compliance in all material respects with all
provisions of the Sarbanes-Oxley Act of 2002, as amended, which are applicable
to it as of the date hereof.

(w)
Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Investor shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this Section that
may be due in connection with the transactions contemplated by the Transaction
Documents.

(x)
Investment Company. The Company is not, and immediately after receipt of payment
for the Shares will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(y)
Listing and Maintenance Requirements. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act, and the Company has taken no action designed
to, or which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock pursuant to the Exchange Act nor has the
Company received any notification that the SEC is currently contemplating
terminating such registration. The Company has not, in the twelve (12) months
preceding the date hereof, received any notice from the Market to the effect
that the Company is not in compliance with the listing or maintenance
requirements of the Market. The Company is in compliance in all material
respects with all such listing and maintenance requirements.

(z)
Accountants. The Company’s accountants are an independent registered public
accounting firm as required by the Securities Act.

(aa)
No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Shares, or (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company.

(bb)Shell Company Status. The Company is not currently, and has never been, an
issuer identified in Rule 144(i)(1) under the Securities Act.
3.2 Representations and Warranties of Investor. Investor hereby represents and
warrants to the Company as follows:


DM_US 76891157-3.088627. 0010
8

--------------------------------------------------------------------------------




(a)
Organization; Authority. Investor is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
the requisite corporate, partnership or other power and authority to enter into
the Transaction Documents and to consummate the Transactions and otherwise to
carry out its obligations hereunder and thereunder. The purchase by Investor of
the Common Shares hereunder and the consummation of the Transactions have been
duly authorized by all necessary corporate, partnership or other action on the
part of Investor. This Agreement and the Transaction Documents or has or will
execute have been duly executed and delivered by Investor and constitutes the
valid and binding obligation of Investor, enforceable against it in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

(b)
No Public Sale or Distribution. Investor is acquiring the Common Shares for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered under
the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws, and Investor does
not have a present arrangement to effect any distribution of the Common Shares
to or through any person or entity.

(c)
Investor Status. Investor is an “accredited investor” as defined in Rule 501(a)
under the Securities Act or a “qualified institutional buyer” as defined in
Rule 144A(a) under the Securities Act. The Investor is a “U.S. person” as
defined in Rule 902 under the Securities Act.

(d)
Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Common Shares, and has carefully evaluated the
merits and risks of such investment. Investor understands that it must bear the
economic risk of this investment in the Common Shares, and is able to bear such
risk and is able to afford a complete loss of such investment. To the extent
necessary, the Investor has retained, at its own expense, and relied upon
appropriate professional advice regarding the investment, tax and legal merits
and consequences of this Agreement and the purchase of the Common Shares
hereunder.

(e)
Access to and Review of Information. Investor acknowledges that it has been
afforded: (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Common Shares and the merits and
risks of investing in the Common Shares; (ii) access to information (other than
material non-public information) about the Company and each Subsidiary and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Investor
acknowledges it has had an opportunity to review this Agreement and the SEC
Documents.

(f)
No Governmental Review. Such Investor understands that no federal, state or
foreign agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Common Shares or the fairness or
suitability of the investment in the Common Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Common Shares.

(g)
No Conflicts. The execution, delivery and performance by Investor of this
Agreement and the consummation by Investor of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Investor is a party, or (iii) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal



DM_US 76891157-3.088627. 0010
9

--------------------------------------------------------------------------------




and state securities laws) applicable to Investor, except in the case of clauses
(ii) and (iii) above, for such that would not result in a Material Adverse
Effect and do not otherwise affect the ability of such Investor to consummate
the transactions contemplated hereby or perform its obligations hereunder.
(h)
Reliance on Exemptions. Investor understands that the Common Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Investor set forth herein and in the other Transaction
Documents in order to determine the availability of such exemptions and the
eligibility of Investor to acquire the Common Shares. Investor acknowledges that
the Company has advised Investor that the Company is relying on an exemption
from the requirements to provide Investor with a prospectus and to sell
securities through a person or company registered to sell securities under the
Securities Act (Alberta), the Securities Act (British Columbia) and the
Securities Act (Ontario) and other applicable securities laws and, as a
consequence of acquiring securities pursuant to this exemption, certain
protections, rights and remedies provided by the Securities Act (Alberta), the
Securities Act (British Columbia) and the Securities Act (Ontario) and other
applicable securities laws, including statutory rights of rescission or damages,
will not be available to Investor. The execution, delivery and performance by
Investor of this Agreement and the consummation by Investor of the transactions
contemplated hereby will not result in the Investor becoming a “control person”
in respect of the Company, as defined under applicable securities laws.

(i)
Transfer or Resale. Investor understands that: (i) the Common Shares have not
been and are not being registered under the Securities Act or any state or
foreign securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) Investor shall
have delivered to the Company an opinion of counsel, in a form reasonably
acceptable to the Company, to the effect that such Common Shares to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) Investor provides the Company with
reasonable assurance that such Common Shares can be sold, assigned or
transferred pursuant to Rule 144 promulgated under the Securities Act (or a
successor rule thereto); or (ii) any sale of the Common Shares made in reliance
on Rule 144 may be made only in accordance with the terms of Rule 144 and
further, if Rule 144 is not applicable, any resale of the Common Shares under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder.

(j)
Risks and Restrictive Legends. Investor acknowledges that it has been advised as
to restrictions with respect to trading in the Common Shares imposed by
applicable securities laws, confirms that no representation (written or oral)
has been made to it by or on behalf of the Company with respect thereto,
acknowledges that it is aware of the characteristics of such Common Shares, and
the fact that it may not be able to resell such Common Shares except in
accordance with the Registration Rights Agreement or exceptions under applicable
securities laws and regulations. Investor agrees that any certificates or book
entry position representing the Common Shares may bear the following legends in
addition to any further legend which may be required by the Toronto Stock
Exchange, indicating that the resale of such Common shares is restricted:

“Unless permitted under securities legislation, the holder of this security must
not trade the security before [insert date that is 4 months and a day after
expected Closing Date].”
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR ANY OTHER SECURITIES LAWS. THESE SECURITIES HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE. SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN


DM_US 76891157-3.088627. 0010
10

--------------------------------------------------------------------------------




EFFECTIVE REGISTRATION STATEMENT COVERING SUCH SECURITIES UNDER THE SECURITIES
ACT OF 1933 AND ANY OTHER APPLICABLE SECURITIES LAWS, UNLESS THE HOLDER SHALL
HAVE OBTAINED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.”
(k)
Manipulation of Price. Investor has not, and to its knowledge (assuming the
accuracy of the Company’s representations and warranties set forth in
Section 3.1 hereof) no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Common Shares, (ii) sold, bid for, purchased, or paid
any compensation for soliciting purchases of, any of the Common Shares, or
(iii) paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of the Company.

(l)
Compliance with Anti-Money Laundering and Anti-Terrorist Laws. Investor affirms
that the Purchase Price which will be paid by Investor to the Company hereunder
will not represent proceeds of crime for the purposes of the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) (the “PCMLA”) and
Investor acknowledges that the Company may in the future be required by law to
disclose Investor’s name and other information relating to this Agreement and
Investor’s purchase hereunder, on a confidential basis, pursuant to the PCMLA;
and to the best of Investor’s knowledge (i) none of the funds to be used by
Investor to purchase the Common Shares (A) have been or will be derived from or
related to any activity that is deemed criminal under the laws of Canada, the
United States of America, or any other jurisdiction, or (B) are being tendered
on behalf of a Person who has not been identified to Investor, and (ii) Investor
shall promptly notify the Company if Investor discovers that any of such
representations ceases to be true, and to provide the Company with appropriate
information in connection therewith.

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
4.1 Transfer Restrictions. Investor covenants that the Common Shares will only
be disposed of pursuant to an effective registration statement under, and in
compliance with the requirements of, the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state and foreign securities laws. In
connection with any transfer of Common Shares other than pursuant to an
effective registration statement or to the Company, or any transfer of Common
Shares pursuant to Rule 144, the Company may require the transferor to provide
to the Company an opinion of counsel, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration under the Securities Act or applicable
state and foreign securities laws.
4.2 Form D and Blue Sky. The Company shall file a Form D with respect to the
Common Shares under Regulation D and take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Common Shares for sale to the Investor pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification).
4.3 Disclosure of Personal Information. Investor acknowledges that this
Agreement and the other Transaction Documents require Investor to provide
certain personal information to the Company. Such information is being collected
by the Company for the purposes of completing the Transactions, which includes
without limitation, determining the Investor’s eligibility (or that of any
disclosed beneficial purchaser) to purchase the Common Shares under applicable
securities laws, preparing certificates or book entry positions representing the
Common Shares to be issued to Investor and completing filings required by any
stock exchange or securities regulatory authority. Investor’s personal
information (and that of any disclosed beneficial purchaser) may be disclosed by
the Company to (a) stock exchanges or securities regulatory authorities,
including the Ontario Securities Commission (the “OSC”), (b) the company’s
registrar and Transfer Agent, (c) Canadian tax authorities, and (d)


DM_US 76891157-3.088627. 0010
11

--------------------------------------------------------------------------------




any of the other parties involved in the Transactions, including legal counsel,
and may be including in closing books or other records in connection with the
Transactions. By executing this Agreement, Investor (on its behalf and on behalf
of any disclosed beneficial purchaser for whom it is contracting hereunder)
consents to the foregoing collection, use and disclosure of Investor’s (and any
disclosed beneficial purchaser’s) personal information. Investor (on its own
behalf and on behalf of any disclosed beneficial purchaser for whom it is
contracting hereunder) also consents to the filing of copies or originals of any
of Investor’s documents delivered in connection with this Agreement as may be
required to be filed with any stock exchange or securities regulatory authority
in connection with the Transactions and expressly consents to the collection,
use and disclosure of Investor’s (and any disclosed beneficial purchaser’s)
personal information by the Toronto Stock Exchange for the purposes identified
by such exchange, from time to time. Investor (on its own behalf and on behalf
of any disclosed beneficial purchaser for whom it is contacting hereunder)
further acknowledges that it has been notified by the Company (a) of the
requirement to deliver to the OSC the full name, residential address and
telephone number of the purchaser of the securities, the number and type of
securities purchased, the total purchase price, the exemption relied upon and
the date of sale or distribution; (b) that this information is being collected
indirectly by the OSC under the authority granted to it in securities
legislation; (c) that this information is being collected for the purposes of
the administration and enforcement of the securities legislation of Ontario; and
(d) that the Administrative Support Clerk can be contacted at Ontario Securities
Commission, Suite 1903, Box 55, 22 Queen Street West, Toronto, Ontario M5H 3S8,
or at (416) 593-3684, and can answer any questions about the OSC’s indirect
collection of this information.
4.4. Further Assurances. In consideration of the Investor’s execution and
delivery of the Transaction Documents and acquiring the Shares hereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Investor and all of its affiliates, stockholders, officers, directors and
employees and any of the foregoing Person’s agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to: (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby, or (d) any violation of the
Securities Act, the Exchange Act, state securities or “Blue Sky” laws, or the
rules and regulations of the Market in connection with the transactions
contemplated by the Transaction Documents by the Company or any of its
affiliates, officers, directors or employees; provided, however, that (I) the
indemnity contained in clause (c) of this Section shall not apply to any
Indemnified Liabilities which directly and primarily result from the fraud,
gross negligence or willful misconduct of an Indemnitee, (II) the indemnity
contained in clause (d) of this Section shall not apply to any Indemnified
Liabilities to the extent, but only to the extent, arising out of or based upon
any untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Investor expressly for use in any prospectus
Supplement, if the prospectus was timely made available by the Company to the
Investor, (III) the indemnity contained in clause (d) of this Section shall not
inure to the benefit of the Investor to the extent such Indemnified Liabilities
are based on a failure of the Investor to deliver or to cause to be delivered
the prospectus made available by the Company, if such prospectus was timely made
available by the Company, and if delivery of the prospectus would have cured the
defect giving rise to such Indemnified Liabilities, (IV) the indemnity in this
Section shall not apply to amounts paid in settlement of any claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be


DM_US 76891157-3.088627. 0010
12

--------------------------------------------------------------------------------




unreasonably withheld, conditioned or delayed, and (V) the indemnity in this
Section shall not apply to any Indemnified Liabilities which result from the
inaccuracy of the representations and warranties of Investor set forth in
Section 3.2 hereof. To the extent that the foregoing undertaking by the Company
may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Any required
indemnification payment for any particular claim shall be made within thirty
(30) days from the date the Investor makes written request for it. If any action
shall be brought against any Indemnitee in respect of which indemnity may be
sought pursuant to this Agreement, such Indemnitee shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the
Indemnitee. Any Indemnitee shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnitee, except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of such separate counsel, a material conflict on
any material issue between the position of the Company and the position of such
Indemnitee, in which case the Company shall be responsible for the reasonable
fees and expenses of no more than one such separate counsel.
ARTICLE V
CONDITIONS
5.1 Conditions Precedent to the Obligations of Investor. The obligation of
Investor to acquire the Common Shares at the Closing is subject to the
satisfaction or waiver by Investor, at or before the Closing, of each of the
following conditions:
(a)
Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date (except for those representations and warranties that are (1) already
qualified by materiality or (2) speak as of a specific date, which shall be true
and correct as of such specified date).

(b)
Performance. The Company shall have performed, satisfied and complied in with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the Closing.

(c)
Approvals. (i) The Toronto Stock Exchange shall have accepted the terms of the
Transactions and (ii) the New York Stock Exchange and the Toronto Stock Exchange
shall have approved the listing of the Common Shares.

(d)
Deliverables. The Company shall have executed each of the Transaction Documents
to which it is a party and delivered the same to Investor. The Company shall
have delivered to Investor those items required by Section 2.2(a).

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell the Common Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
(a)
Representations and Warranties. The representations and warranties of Investor
contained herein shall be true and correct in all material respects as of the
date when made and as of the Closing Date as though made on and as of such date
(except for those representations and warranties that speak as of a specific
date, which shall be true and correct as of such specified date).

(b)
Performance. Investor shall have performed, satisfied and complied with all
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by Investor at or prior to the Closing.



DM_US 76891157-3.088627. 0010
13

--------------------------------------------------------------------------------




(c)
Approvals. (i) The Toronto Stock Exchange shall have accepted the terms of the
Transactions and (ii) the New York Stock Exchange and the Toronto Stock Exchange
shall have approved the listing of the Common Shares.

(d)
Deliverables. Investor shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company. Investor shall have
delivered to the Company those items required by Section 2.2(b).

ARTICLE VI
MISCELLANEOUS
6.1 Termination. This Agreement may be terminated by the Company by written
notice to Investor, if the Closing has not been consummated by November 15,
2016; provided that no such termination will affect the liability of any party
for breach by the other party (or parties) prior to such termination.
6.2 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.
6.3 Entire Agreement. The Transaction Documents, together with the exhibits,
annexes and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company and Investor
will execute and deliver to Investor such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
6.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission and
electronic or mechanical confirmation of receipt, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address specified in this Section during business hours on a Business Day,
(b) the Business Day following the date of deposit with a nationally recognized
overnight courier service, or (c) upon actual receipt by the party to whom such
notice is required to be given. The addresses, facsimile numbers and email
addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address or facsimile number as may be
designated in writing hereafter, in the same manner, by any such Person.
6.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
6.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
6.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Investor; provided, however this Agreement
shall be assigned to


DM_US 76891157-3.088627. 0010
14

--------------------------------------------------------------------------------




any corporation or association into which the Company may be merged or converted
or with which it may be consolidated, or any corporation, association or other
similar entity resulting from any merger, conversion or consolidation to which
the Company shall be a party without the execution or filing of any paper with
any party hereto or any further act on the part of any of the parties to this
Agreement except where an instrument of transfer or assignment is required by
law to effect such succession, anything herein to the contrary notwithstanding.
6.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
6.9 Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be governed
by and construed in accordance with the laws of the State of Illinois,
regardless of the laws that might otherwise govern pursuant to applicable
principles of conflicts of law thereof. Each of the parties hereto irrevocably
consents to the exclusive jurisdiction and venue in the United States District
Court – Northern District of Illinois (or, if subject matter jurisdiction in
that court is not available, in the state courts of Illinois located in Cook
County, Illinois) in connection with any matter based upon or arising out of
this Agreement or the transactions contemplated hereby and agrees that process
may be served upon such party in any manner authorized by the laws of the State
of Illinois or in such other manner as may be lawful, and that service in such
manner shall constitute valid and sufficient service of process. Each party
hereto waives and covenants not to assert or plead any objection that such party
might otherwise have to such jurisdiction, venue and process. Each party hereto
hereby agrees not to commence any legal proceedings relating to or arising out
of this Agreement or the transactions contemplated hereby in any jurisdiction or
courts other than as provided herein.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF A
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
6.12 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, Investor and the
Company will be entitled to seek specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
[SIGNATURE PAGES TO FOLLOW]
 




DM_US 76891157-3.088627. 0010
15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.


 
 
 
 
 
COMPANY:
 
 
 
 
 
KINGSWAY FINANCIAL SERVICES INC.
 
 
 
 
 
 
By:
 
______________________________
 
 
 
 
Name:
 
 
 
 
Title:
 
 



 
150 Pierce Road, 6th Floor
Itasca, IL 60143
Attention: Hassan Baqar and William Hickey
Email: hbaqar@kingswayfinancial.com; whickey@kingswayfinancial.com
 
With a copy to:
 
McDermott Will & Emery LLP
227 W. Monroe Street
Chicago, IL 60606
Attention: Eric Orsic
Facsimile No.: (312) 984-7700
Email: eorsic@mwe.com
 



 
 
 
 
 
 
 
 
INVESTOR:
 
 
 
 
 
 
 
 
 
 
 
YORKMONT CAPITAL PARTNERS, LP
 
 
 
 
 
 


  By: Yorkmont Capital Management, LLC, its General Partner
 


 
 
 
 
 
 
 
By:
 
_____________________________
 
 
 
 
 
 
Name: Graeme P. Rein
 
 
 
 
 
 
Title: Managing Member of Yorkmont Capital Management, LLC
 
 



 
2313 Lake Austin Blvd. Suite 202
Austin, TX 78703
Attention: Graeme P. Rein
Email:  grein@yorkmontcapital.com










--------------------------------------------------------------------------------




EXHIBIT A


REGISTRATION RIGHTS AGREEMENT







